Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-13-00126-CV

                                     IN RE Leticia BENAVIDES

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: February 27, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 15, 2013, Relator Leticia Benavides filed a petition for writ of mandamus

and an emergency motion to stay. The court has considered Relator’s petition for writ of

mandamus and is of the opinion that Relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus and the emergency motion to stay are DENIED. See TEX. R. APP.

P. 52.8(a).



                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2011PB000081L2, styled In the Matter of the Guardianship of Carlos
Benavides, Jr., An Incapacitated Person, pending in the County Court at Law No. 2, Webb County, Texas, the
Honorable Jesus Garza presiding.